Denman, J. P., and Lawton, J.
(dissenting). We respectfully dissent. Claimant failed to prove that the criminal action against him was instituted or continued without probable cause (see, Broughton v State of New York, 37 NY2d 451, 457). Although the majority concedes that there was probable cause to arrest claimant and to commence a criminal proceeding, it concludes that probable cause was dissipated as a result of the subsequent acts of Investigator Lang. We disagree and conclude that there was probable cause throughout the criminal prosecution and that claimant has no cause of action for malicious prosecution.
We agree with the majority that the continuation of a criminal proceeding without probable cause may constitute malicious prosecution. '[I]t is conceivable that probable cause could be present at the time of arrest, while later, some fact could surface which would eliminate that probable cause” (Oakley v City of Rochester, 71 AD2d 15, 18). However, the probable cause which exists at the time of arrest is not subsequently dissipated unless the accuser " ‘had knowledge *884of some intervening fact exonerating plaintiff ’ ” (Brown v City of New York, 60 NY2d 893, 894; Feinberg v Saks & Co., 56 NY2d 206, 210-211). The authorities suggest that probable cause is not vitiated unless it becomes apparent that the charge is factually groundless (see, 52 Am Jur 2d, Malicious Prosecution, § 72; 1 Harper, James and Gray, Torts, at 416 [2d ed]).
Here, subsequent events did not dissipate the probable cause which existed at the time of arrest. As the trial court noted, "There is no unequivocal intervening fact exonerating claimant which became known to the defendant.” The charge against claimant was dismissed on motion of defense counsel joined by the Distrct Attorney. The dismissal was based on Officer Lang’s protracted delay in having the alleged marihuana tested and on the fact that the evidence, which tested positive for marihuana, was returned from the lab bearing the label "Callan & Vink [defendants]”. Vink had been arrested at the same time as claimant and a bag containing alleged marihuana had also been seized from his vehicle. The substances seized from claimant and Vink apparently had been commingled, thus destroying their evidentiary value.
Officer Lang’s delay in having the marihuana tested and the loss of its value as evidence did not constitute unequivocal facts exonerating claimant, nor deprive the prosecution of a factual foundation. At the time of dismissal of the charge, the prosecution was in possession of the same evidence that it had when the action commenced, specifically, police observations of marihuana smoking in claimant’s car, detection of the odor of marihuana, seizure of the pipe and bag and claimant’s admission that the bag was his. Since probable cause existed at the outset of the prosecution and since no exculpatory facts were revealed subsequently, it was error for the trial court to conclude that probable cause had dissipated. We believe that the majority and the trial court confused the proof necessary to establish probable cause with the quantum of proof necessary to sustain a conviction. The prosecution undoubtedly concluded that, without proof that the substance seized from claimant was in fact marihuana, the charge could not be sustained and thus joined in the motion to dismiss. That is not the equivalent of a lack of probable cause and, in our view, cannot support an action for malicious prosecution. (Appeals from judgment of Court of Claims, Corbett, J. — false imprisonment.) Present — Denman, J. P., Green, Balio, Lawton and Davis, JJ.